Citation Nr: 0217093	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  00-23 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of radiation therapy due to prostate cancer.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from October 1944 to 
August 1946. 

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, which denied the claim.

Personal hearings were conducted before personnel at the RO 
in February 2001, and before the undersigned Board Member in 
July 2002.  Transcripts of both hearings are of record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary 
for an equitable disposition of the instant case has been 
completed.

2.  The medical evidence clearly shows that the veteran 
underwent radiation therapy from VA due to prostate cancer, 
and that he subsequently developed various medical 
complications/disorders as a result of this treatment.

3.  The preponderance of the medical evidence is against the 
finding that the complications/disorders developed by the 
veteran as a result of his VA radiation therapy are due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing this medical treatment.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of radiation therapy have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,620-45,632 (August 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims (Court) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties under the VCAA have been 
fulfilled in the instant case.  

With respect to the duty to notify, the Board notes that the 
RO advised the veteran of the evidence necessary to 
substantiate his claim by various documents, including the 
December 1999 rating decision, the September 2000 Statement 
of the Case (SOC), and the March 2002 Supplemental Statement 
of the Case (SSOC).  The information included the specific 
statutory criteria for compensation under 38 U.S.C.A. 
§ 1151, and it is noted that the VCAA made no changes to 
these requirements.  Further, the March 2002 SSOC addressed 
the applicability of the VCAA to the case, and provided a 
summary of the revised regulatory provisions of 38 C.F.R. 
§ 3.159 including the pertinent provisions regarding what 
information and evidence the veteran was responsible for, 
and what evidence VA must secure.  Following issuance of the 
SSOC, the veteran submitted a statement in April 2002 that 
he had no additional evidence or statements to submit in 
support of his claim, and that he wanted to proceed with his 
appeal.  Therefore, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, the Board notes that the RO 
obtained the pertinent VA medical records regarding the 
radiation therapy treatment for prostate cancer.  Moreover, 
the RO obtained several medical opinions with respect to 
this case.  The veteran was also provided with the 
opportunity to present additional evidence and argument at 
personal hearings.  Consequently, the Board finds that, in 
the circumstances of this case, any additional development 
or notification would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (when there is extensive factual development in a 
case, reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, this Court has concluded that the VCAA does not 
apply).  

Based on the foregoing, the Board concludes that the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled, to include the revised regulatory provisions of 
38 C.F.R. § 3.159.  No additional assistance or notification 
to the veteran is required based on the facts of the instant 
case.


Background.  The VA medical records on file reflect that the 
veteran was diagnosed with prostate cancer in November 1990, 
and subsequently underwent radiation therapy as a result 
thereof beginning in April 1991.  An undated record from a 
counseling physician stated that the veteran had been 
counseled as to the nature of the radiation therapy, the 
attendant risks involved, and expected results.  Moreover, 
the veteran signed this document, acknowledging that he 
understood the nature of the proposed procedure, attendant 
risks involved, and expected results.  Further, his 
signature was witnessed by a VA employee.  However, no date 
is listed for when the veteran signed this document.  A June 
1991 record noted that the veteran had received a total of 
5,040 rads to the pelvis in 39 days, and 7,020 rads to the 
prostate in 68 days.  It was also noted that he had 
tolerated the treatment very well.

In a November 1998 statement, the veteran asserted that VA 
was at fault in that he had been burned by radiation.  He 
asserted that while the radiation treatment may have 
helped/stopped his cancer, it had burned up his body - 
bowels, kidney, teeth, heart attack, stroke.  He maintained 
that the side effects had a lasting problem with the listed 
parts of his body.

A March 1999 VA hospitalization report shows diagnoses of 
unstable angina; paroxysmal atrial fibrillation, resolved; 
anemia, secondary to chronic gastrointestinal blood loss; 
cancer of the prostate, status-post radiation therapy; and 
status-post colostomy for radiation colitis.

In conjunction with the veteran's claim, a VA medical 
opinion was obtained in November 1999.  The clinician who 
promulgated this opinion noted that the veteran's claims 
file and other medical information had been reviewed.  
Further, the clinician noted that the questions were whether 
the veteran's current anemia and colostomy were related to 
the radiation therapy he received in 1991, if these 
conditions developed routinely following radiation therapy 
and if the veteran should have been informed of their 
possibility.  The veteran's radiation therapy was noted, as 
well as the fact that he reported having episodes of rectal 
bleeding around October 1991, and that work-up, including 
colonoscopy, confirmed the diagnosis of radiation 
proctocolitis.  Additionally, it was noted that he underwent 
a colostomy in November 1999, but bleeding continued from 
the colostomy site, which caused chronic anemia requiring 
frequent blood transfusions.  The clinician stated that 
review of the literature showed that proctocolitis was one 
of the late complications of radiation treatment for 
prostate cancer, that it occurred in a small percentage of 
men, requiring colostomy in some.  However, anemia was not 
present routinely following radiation treatments.  Moreover, 
it as noted that it was standard practice in the VA to 
inform the patient about possible complications (immediate 
and late) prior to starting radiation therapy.  

In his July 2000 Notice of Disagreement, the veteran 
contended that he was not properly informed of the possible 
side effects of the radiation treatment he had received.  
Further, he contended that the radiation therapy was not 
properly administered, resulting in his current 
disabilities.  Similarly, in his October 2000 VA Form 9, 
Appeal to the Board, he maintained that his radiation 
treatments had not been properly administered.  He 
acknowledged that he had been advised of the possible 
negative effects of his radiation treatment, but contended 
that he would not have his current problems if his 
treatments had been administered properly.

An August to October 2000 VA hospitalization report notes 
that the veteran had been admitted to the VA Medical Center 
(VAMC) in July because of gross hematuria from radiation 
cystitis.  It was noted that he previously had a history of 
prostate cancer and status-post transutheral resection of 
prostate (TURP) 10 years earlier.  He had developed 
hematuria recently, and subsequently underwent cystoscopy 
during which he sustained a perforation of bladder and was 
taken to the operating room.  It was noted that he lost 
2,000 cc of blood during the surgery, and that post-
operatively he developed acute renal failure, was on a 
ventilator, and was transferred to a different VAMC for 
dialysis.  His treatment at the different VAMC was also 
summarized.  Discharge diagnoses in October 2000 included 
pseudomonas urinary tract infection; acute renal failure, 
resolved; bilateral nephrostomy tubes removed while veteran 
was on floor; status-post repair of urinary bladder, had 
perforation due to radiation cystitis; cancer of the 
prostate, treated with TURP and radiation therapy in 1991; 
history of coronary artery disease; cardiac catheterization 
in March 1991 which showed triple vessel disease; status-
post pacemaker insertion; colostomy in 1993 because of 
radiation proctitis; chronic anemia; status-post cardiac 
pacemaker insertion; history of paroxysmal atrial 
fibrillation; and status-post left carotid endarterectomy.

The record reflects that the veteran was unable to attend 
the February 2001 personal hearing due to illness, but that 
testimony was presented by his spouse and accredited 
representative.  His spouse described the veteran's current 
problems that were attributed to his radiation treatment, 
including marks and scars on his skin, and bleeding.  She 
also asserted that the veteran had developed problems after 
about 27 radiation treatments.  As a result, the veteran 
reportedly asked the VA clinicians to discontinue treatment, 
but they refused and insisted he complete the full 39 
treatments.  Further, she contended that he was overdosed 
with radiation/had inappropriate radiation therapy.  It was 
also noted that the consent form signed by the veteran did 
not include a list of the potential complications.

A new VA medical opinion was subsequently obtained from a 
different clinician in November 2001.  This clinician noted 
that the veteran's claims file had been reviewed, and that 
the veteran had been diagnosed with prostate cancer, had 
received external beam radiation treatment for this 
condition, and subsequently developed post-radiation 
enteritis.  The clinician stated that radiation enteritis 
was a functional disorder of the large and small "vowel" 
that occurred following a course of radiation therapy to the 
abdomen, and that the bowel was very sensitive to ionizing 
radiation.  Further, the clinician stated that although the 
probability of tumor control increased with the radiation 
dose, so did the damage to the bowel.  It was also noted 
that acute side effects to the bowel occurred at 1,000 cGy 
(radiation), and that since curative doses for many pelvic 
cancers ranged between 5,000 and 7,500 cGy, enteritis was 
likely to occur.  Moreover, it was noted that complications 
of chronic radiation enteritis included colicky abdominal 
pain, bloody diarrhea, tenesmus, steatorrhea, weight loss, 
nausea, vomiting, bowel stenosis, adhesions and sinus or 
fistula formation.  It was also noted that these signs and 
symptoms occurred within 6 to 18 months following radiation 
therapy.  With respect to the veteran's concerns related to 
a "burnt colon, anemia, hole in buttocks, and rectal 
bleeding," the clinician stated that these were all known 
potential complications of appropriately delivered radiation 
therapy.  The clinician further stated that there was no 
connection between radiation therapy and the veteran's 
concerns related to teeth or eye conditions.  Additionally, 
the clinician noted that the veteran was diagnosed with 
heart disease prior to his treatment for prostate cancer, 
and that this condition was not related to his radiation 
treatment.

Medical treatise evidence is on file in the form of 
information regarding radiation enteritis downloaded from 
the internet.  Among other things, this treatise evidence 
noted that radiation enteritis was a functional disorder of 
the large and small bowel that occurred during or following 
a course of radiation therapy to the abdomen, pelvis, or 
rectum; that acute side effects to the intestines occurred 
at approximately 1,000 cGy, and that since curative doses 
for abdominal or pelvic tumors ranged between 5,000 and 
7,500 cGy, then enteritis was likely to occur; and that 5 to 
15 percent of persons treated with radiation to the abdomen 
would develop chronic problems.  It was further noted that 
several factors influenced the occurrence and severity of 
radiation enteritis, including dose and fractionation, tumor 
size and extent, volume of normal bowel treated, concomitant 
chemotherapy, radiation intracavitary implants, and 
individual patient variables ( e.g., prior abdominal or 
pelvic surgery, hypertension, diabetes mellitus, pelvic 
inflammatory disease, and inadequate nutrition).  In 
general, the higher the daily and total dose delivered to 
the normal bowel and the greater the volume of normal bowel 
treated, the greater the risk of enteritis.  Additionally, 
the individual patient variables listed above could decrease 
vascular flow to the bowel wall and impair bowel motility, 
increasing the chance of radiation injury.  The treatise 
evidence also included a summary of the diagnosis and 
treatment of both acute and chronic radiation enteritis.

At the July 2002 personal hearing, the veteran described the 
circumstances by which he was originally diagnosed with 
prostate cancer, as well as his subsequent radiation 
therapy.  He testified that the only treatment option 
offered by VA was the radiation treatment.  Further, he 
testified that he was never informed about the consequences 
of the treatment; he was only told to sign a piece of paper, 
and the clinician did not even go over all of this document.  
He testified that the treatment burned him all up, and 
described his other medical complications from the radiation 
therapy.  Additionally, he identified a VA clinician whom he 
testified had informed him that his eye and teeth problems 
were due to his radiation therapy.  Moreover, his 
representative summarized the veteran's medical records 
regarding his radiation treatment and subsequent 
complications.  The representative also contended that these 
complications were not the necessary or intended consequence 
of the medical care, and, as such, it was not reasonably 
foreseeable as required by M21-1 and 38 C.F.R. § 3.358.  
Also, the representative contended that the assertion that 
the veteran was aware of the possible side effects was not 
demonstrated by the evidence of record, and that the issue 
of whether he was aware of these consequences or not did not 
seem germane to the issue on appeal.


Legal Criteria.  Title 38, United States Code § 1151 
provides that, where a veteran suffers an injury or an 
aggravation of an injury resulting in additional disability 
or death by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the 
same manner as if such disability were service connected.  

The record reflects that the veteran filed his 38 U.S.C.A. 
§ 1151 claim in November 1998.  Effective October 1, 1997, 
38 U.S.C.A. § 1151 was amended to provide as follows:

(a) Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the 
veteran's willful misconduct and (1) the 
disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by 
the Secretary, either by a Department 
employee or in a Department facility as 
defined in section 1701(3)(A) of this 
title, and the proximate cause of the 
disability or death was (A) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the 
Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or (B) an event not 
reasonably foreseeable . . .

These amendments to 38 U.S.C.A. § 1151 made by Public Law 
104-204 require a showing not only that the VA treatment in 
question resulted in additional disability but also that the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause 
of additional disability was an event which was not 
reasonably foreseeable.  As these amendments apply to all 
claims for compensation under 38 U.S.C.A. § 1151 which were 
filed on or after October 1, 1997, there are applicable in 
the instant case.  See VAOPGCPREC 40-97.


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of radiation therapy due to prostate cancer.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The Board acknowledges that the medical evidence clearly 
shows that the veteran underwent VA radiation therapy due to 
prostate cancer, and that he has current medical disorders 
due to this treatment.  However, the preponderance of the 
medical evidence is against a finding that these disorders 
are due to carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing this medical treatment.

As noted above, VA medical opinions were obtained in 
conjunction with this claim in November 1999 and November 
2001 from two different clinicians.  Both of these 
clinicians noted that the veteran's claims file had been 
reviewed, and both of them essentially found that the 
complications developed by the veteran due to his VA 
radiation therapy were known potential consequences of this 
type of treatment.  This is also shown by the medical 
treatise evidence on file regarding radiation enteritis.  No 
competent medical evidence is on file which refutes these 
opinions, or otherwise indicates fault on the part of VA in 
the development of the radiation residuals.  Consequently, 
inasmuch as the medical evidence reflects that the current 
radiation residuals are known potential consequences of the 
type of radiation therapy received by the veteran, the Board 
must conclude that these residuals are not due to 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part.

The Board notes that the veteran contended that his 
radiation treatment was not properly administered.  Further, 
his spouse indicated at the February 2001 personal hearing 
that the veteran had wanted to discontinue the radiation 
therapy in the middle of the treatment sessions, but VA 
refused to do so.  However, these contentions do not appear 
to be supported by the medical records regarding the 
radiation therapy itself, nor has the veteran submitted a 
competent medical opinion in support of these contentions.  
Moreover, both the November 2001 VA medical opinion and the 
medical treatise evidence reflect that the veteran received 
the average amount of radiation therapy for his cancer.  
Both the VA medical opinion and the medical treatise 
evidence stated that the typical amount of such radiation 
therapy ranged from 5,000 to 7,000, and the June 1991 VA 
medical record shows that the veteran received a total of 
5,040 rads to the pelvis in 39 days, and 7,020 rads to the 
prostate in 68 days.  

The Board notes that the November 2001 VA medical opinion 
stated that there was no connection between radiation 
therapy and the veteran's concerns regarding his teeth and 
eye conditions, but that the veteran identified a VA 
clinician at his July 2002 hearing whom he testified 
informed him that these problems were due to the radiation 
therapy.  However, no medical opinion is on file from this 
clinician, and it has been held that a lay person's account 
of what a medical professional purportedly said is simply 
too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Thus, this testimony is not entitled to probative 
value in the instant case.  

The Board further notes the contentions submitted by and on 
behalf of the veteran that he was not adequately informed of 
the potential consequences of his radiation therapy, and 
that the residuals he developed as a result thereof were not 
the intended and/or necessary consequences of this 
treatment.  Further, the Board notes that the November 1999 
VA medical opinion stated that only a small percentage of 
men developed proctocolitis as a result of radiation 
therapy.  Similarly, the medical treatise evidence reflects 
that only 5 to 15 percent of patients treated with radiation 
therapy develop chronic radiation enteritis.  Nevertheless, 
this does not change the fact that the veteran's radiation 
residuals are known and normal consequences of the treatment 
her received, that he apparently received the typical amount 
of radiation therapy for treating prostate cancer, and there 
is no competent medical opinion that his radiation residuals 
otherwise developed due to fault on the part of VA in 
providing this treatment.  In short, this does not change 
the fact that the criteria necessary for compensation under 
38 U.S.C.A. § 1151 have not been met.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of radiation therapy due to prostate cancer, and 
it must be denied.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of radiation therapy due to prostate cancer is 
denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

